     Case 2:14-cr-00312-GMN-NJK Document 209 Filed 03/04/21 Page 1 of 4



     BRIAN J. SMITH, ESQ.
 1   Nevada Bar Number 11279
 2   Law Office of Brian J. Smith, Ltd.
     520 S. 4th St., Suite 340
 3   Las Vegas, Nevada 89101
     702-380-8248
 4   Attorney for PETROZZINO
 5
                                   UNITED STATES DISTRICT COURT
 6                                        DISTRICT OF NEVADA
 7   UNITED STATES OF AMERICA,                      )
                                                    )      Case No.: 2:14-cr-00312-GMN-NJK
 8   Plaintiff,                                     )
 9                                                  )      STIPULATION TO CONTINUE
     vs.                                            )      REVOCATION HEARING
10                                                  )
     ROBERT PETROZZINO,                             )
11                                                  )      (THIRD REQUEST)
12                   Defendant.                     )
                                                    )
13
             IT IS HEREBY STIPULATED AND AGREED, by and between BRIAN J. SMITH, counsel
14
     for ROBERT PETROZZINO, Christopher Chiou, Acting United States Attorney, and KIMBERLY
15
16   ANNE SOKOLICH, Assistant United States Attorney, that the revocation hearing currently

17   scheduled for March 10, 2021, at the hour of 12:00 p.m., be vacated and set to a date and time
18   convenient to this court, but in no event earlier than ten (10) days.
19
             This Stipulation is entered into for the following:
20
21           1. Mr. Smith was recently appointed to represent Mr. Petrozzino and needs additional time

22                to review discovery and the recommendation of U.S. Probation.
23           2. Mr. Smith has a conflict on the currently scheduled hearing date.
24
             3. Defendant Petrozzino, who is in custody, agrees to the continuance.
25
             4. Brian J. Smith, counsel for Petrozzino is in agreement with this continuance.
26
             5. Counsel for the government is in agreement with this continuance.
27
28           6. The government request that the hearing take place during the morning hours, if possible.

     //
     Case 2:14-cr-00312-GMN-NJK Document 209 Filed 03/04/21 Page 2 of 4



            7. The additional time requested by this stipulation is made in good faith and not for
 1
                purpose of delay.
 2
 3          8. Additionally, denial of this request or continuance would result in a miscarriage of

 4              justice.
 5          This is the third stipulation to continue filed herein.
 6
            DATED this 3rd day of March, 2021.
 7
 8   RESPECTFULLY SUBMITTED BY:
 9
     CHRISTOPHER CHIOU
10   Acting United States Attorney
11
12          /s/ Kimberly Anne Sokolich                                       /s/ Brian J. Smith
     KIMBERLY ANNE SOKOLICH, ESQ.                                     BRIAN J. SMITH, ESQ.
13   Assistant United States Attorney                                 Attorney for PETROZZINO
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
     Case 2:14-cr-00312-GMN-NJK Document 209 Filed 03/04/21 Page 3 of 4



     BRIAN J. SMITH, ESQ.
 1   Nevada Bar Number 11279
     Law Office of Brian J. Smith, Ltd.
 2
     520 S. 4th St., Suite 340
 3   Las Vegas, Nevada 89101
     702-380-8248
 4   Attorney for PETROZZINO
 5                                  UNITED STATES DISTRICT COURT
 6                                          DISTRICT OF NEVADA
 7   UNITED STATES OF AMERICA,                       )
                                                     )       Case No.: 2:14-cr-00312-GMN-NJK
 8   Plaintiff,                                      )
                                                     )       FINDINGS AND ORDER ON
 9
     vs.                                             )       STIPULATION
10                                                   )
     ROBERT PETROZZINO,                              )
11                                                   )       (THIRD REQUEST)
                     Defendant.                      )
12
                                                     )
13
                      FINDINGS OF FACT, CONCLUSION OF LAW AND ORDER
14
             Based upon the submitted Stipulation of the parties, and good cause appearing therefore, the
15
     Court finds that:
16
             1. Mr. Smith was recently appointed to represent Mr. Petrozzino and needs additional time
17
                  to review discovery and the recommendation of U.S. Probation.
18
             2. Mr. Smith has a conflict on the currently scheduled hearing date.
19
20           3. Defendant Petrozzino, who is in custody, agrees to the continuance.

21           4. Brian J. Smith, counsel for Petrozzino is in agreement with this continuance.
22           5. Counsel for the government is in agreement with this continuance.
23
             6. The government request that the hearing take place during the morning hours, if possible.
24
                                          CONCLUSIONS OF LAW
25
             1. Denial of this request for continuance would deny the defendant sufficient time to be able
26
                  to fairly resolve his case, taking into account the exercise of due diligence.
27
28   //
     //

                                                         3
     Case 2:14-cr-00312-GMN-NJK Document 209 Filed 03/04/21 Page 4 of 4



           2. The additional time requested by this stipulation is made in good faith and not for
 1
                  purpose of delay.
 2
 3         3. Additionally, denial of this request or continuance would result in a miscarriage of

 4                justice.
 5         This is the third stipulation to continue filed herein.
 6
                                                   ORDER
 7         IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for March
 8   10, 2021, at the hour of 12:00 p.m., be vacated and continued to March 31, 2021 at the hour of
 9   12:00 p.m.
10         DATED this         4       of March, 2021.

11
12
                                                   UNITED STATES DISTRICT COURT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        4
